DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application claims priority to U.S. Provisional Patent Application No. 62/702,653, filed on July 24, 2018. This examination is conducted based on the priority date of July 24, 2018.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for global mapping between two sequences [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (processes of for observations, evaluations, judgments and opinions).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).

The claims step to mathematical concepts  as follows:
“receiving the first sequence Xp and the second sequence Xg ” (claims 1, 20);
“applying a continuous wavelet transform (CWT) algorithm to each of the first and second sequences Xp and Xg to obtain raw CWT signals and expected CWT signals, respectively” (claims 1, 20)
“extracting raw features and expected features from the raw CWT signals and the expected CWT signals, respectively” (claims 1, 20);
“generating a context-dependent boundary Bi around a previous warping path Wi” (claims 1, 20);
“calculating a new warping path Wi-i based on the context-dependent boundary Bi” (claims 1, 20);
“identifying a nucleotide sequence associated with the first sequence Xp and the second sequence Xg, based on the new warping path Wi-1” (claims 1, 20 );
“obtaining the raw CWT signals and the expected CWT signals at different scales” (claim 3);
extracting the peaks of the raw CWT signals and expected CWT signals as the raw features and expected features, respectively.( claim 4);
“calculat(e|ing) the context-dependent boundary Bi around a previous warping path Wi, for each scale” (claims 7, 17);
“receive the first sequence Xp and the second sequence Xg “ (claim 11);
“apply a continuous wavelet transform (CWT) algorithm to each of the first and second sequences Xp and Xg to obtain raw CWT signals and expected CWT signals, respectively” (claim 11);
“extract raw features and expected features from the raw CWT signals and the expected CWT signals, respectively” (claim 11);
“generate a context-dependent boundary Bi around a previous warping path Wi” (claim 11);
“calculate a new warping path Wi-i based on the context-dependent boundary Bi” (claim 11);
“identify a nucleotide sequence associated with the first sequence Xp and the second sequence Xg, based on the new warping path Wi-1” (claim 11);
“obtain the raw CWT signals and the expected CWT signals at different scales” (claim 13);
  
“extract the peaks of the raw CWT signals and expected CWT signals as the raw features and expected features, respectively” (claim 14);
  

The claim steps on to mathematical concepts as follows: 
“calculating a ratio a of a length of the first and second sequences Xp and Xg” (claims 5, 15);
“calculating the raw CWT signals and expected CWT signals as a function of the ratio a” (claims 5, 15);
“normalizing the raw CWT signals and expected CWT signals based on a Z- score” (claims 6, 16);
“calculating the peaks of the normalized signals as the raw features and expected features” (claim 6);
“the context-dependent boundary Bi defines a reduced search space around the previous warping path Wi based on a radius r” (claims 8, 18);
“each element in the new warping path at a(1-1)th level in the reduced search space is within the radius r from a corresponding element in the path of the previous Ith level” (claims 9, 19);
“applying the DTW algorithm to the raw features and expected features, within only the reduced search space, to calculate the new warping path Wi-I” (claim 10);
“the previous warping path Wi is calculated using a dynamic time warping (DTW) algorithm that relates the raw features to the expected features and I is an index associated with an element of the previous warping path” (claims 1, 11);
 
Hence, the claim explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claim must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Instant claim 1 recites additional elements that are not abstract ideas: 
“A computing device for global mapping” (claim 11);
 “an interface configured to …” (claim 11);
“a processor connected to the interface, the processor being configured to …” (claim 11);
“the processor is further configured to…” (claims 13, 14, 15, 16, 17);
“A non-transitory computer readable medium including computer executable instructions” (claim 20).
 
The computing elements recited above represent a mere instruction to apply the abstract idea using a generic computer. Hence, the cited additional elements do not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).  (Step 2A Prong Two: No).

As such, the claims are lastly evaluated using the Step 2B analysis, to search for an inventive concept. 
There is no other additional element except the computing elements discussed above. The abstract idea when executed with the help of a well-known generic computer, when considered as a whole, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea. (see MPEP 2106.05(g)). (Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Conclusion
No claims are allowed.
Three groups of prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
References in this group simulate the Nanopore raw signal, generate base calling and present the nucleic acid sequence:
Chen Yang, Justin Chu, René L Warren, Inanç Birol, NanoSim: nanopore sequence read simulator based on statistical characterization, GigaScience, Volume 6, Issue 4, April 2017  
Reference in this group compare the raw nanopore signal to another raw signal, the comparison is based on converted nucleic acid sequence, has nothing to do with dynamic time warping: 
Marcus Stoiber, Joshua Quick, Rob Egan, Ji Eun Lee, Susan Celniker, Robert K. Neely, Nicholas Loman, Len A Pennacchio, James Brown: “De novo Identification of DNA Modifications Enabled by Genome-Guided Nanopore Signal Processing”, bioRxiv 094672; doi: https://doi.org/10.1101/094672. Posted April 10, 2017.
Reference in this group generate a raw read level signal reference, and allows for the comparison detected raw signal to the reference signal at signal level. However, the raw signal has nothing to do with biological sequences:
Yang Zhang and Thomas F. Edgar: “A Robust Dynamic Time Warping Algorithm for Batch Trajectory Synchronization”, 2008 American Control Conference Westin Seattle Hotel, Seattle, Washington, USA, June 11-13, 2008

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631